J. F. Daly, J., (dissenting).
In my judgment, the facts warranted a recovery by the plaintiff, and there was no error-in the ruling as to damages.
I. The fact that the plaintiff contemplated a fraud upon the government (if such were the fact), by bonding the whiskey in fictitious bonds, or by irresponsible parties, did not authorize any of the parties to whose possession the orders on the collector, the inspector’s or gauger’s certificate, came, to use those documents for the purpose of defrauding the plaintiff, and converting his property. Mor does such unlawful design of the plaintiff affect his right to recover against the defendants, who have no title. The documents in question having been committed to Ford, for the purpose of bonding the property for redistillation, conferred no authority to sell or dispose of the whiskey otherwise. The plaintiff neither parted with the the property, nor with any indicia of title thereto. The duplicate warehouse receipt, the only evidence of title possessed by defendants, was procured by fraud, without plaintiff’s knowledge or consent. The documents committed by plaintiff to Ford conferred no title. The case seems to be clearly within the rule in Saltus v. Everett (20 Wend. 267).
II. We are not justified in holding that there was error in the measure of damages. This is an action for conversion, where the plaintiff was the absolute owner of the property, and had paid the full price for it before the conversion. It is, therefore, ■ to be distinguished from Baker v. Drake (53 N. Y. 211) and Markham v. Jaudon (41 N. Y. 235). The Court of Appeals, in the former case, in reasoning upon *110the rule, generally did not, and could not in that case lay down a rule for the measure of damages in this, since they distinguish in principle between such cases. We are rather bound to sustain the rule as laid down in Lobdell v. Stowell (51 N. Y. 70, Commission of Appeals), until the precise point has been passed upon by the Court of Appeals.
The judgment should be affirmed.
Judgment reversed.